Case 1:20-cv-01006-GHW Document 128-29 Filed 07/23/21 Page 1 of 2




                 EXHIBIT "CC"
                Case 1:20-cv-01006-GHW Document 128-29 Filed 07/23/21 Page 2 of 2



James Dearth

From:                               Freddy Whitney <FWhitney@sciame.com>
Sent:                               Tuesday, November 5, 2019 12:21 PM
To:                                 James Dearth
Subject:                            Submittal Responded to and Closed: 084426-011-03 Clearstory Remediation Calcs &l
                                    Drawings - CU... - Submittal:084426-01 1-03:W9sNZ




IMPORTANT: Click a link below to access files associated with this Submittal response that came
in through the Sciame Construction, LLC Info Exchange web site.


Download all associated files
Sign in to the Sciame Construction, LLC Info Exchange site

Additional links:

Reply to All


Project Name:                   CUNY New Academic Building

Project Number:                 CUN-901



From:                           Jacklyn Buhler (Sciame Construction, LLC)

To:                             james Dearth (Whitestone construction Corp.); Jonathan Bain (Whitestone construction
                                Corp.)

CC:                             Ryan Murphy (Sciame Construction, LLC); Jacklyn Buhler (Sciame Construction, LLC)

Subject:                        084426-011-03 Clearstory Remediation Calcs & Drawings

Submittal ID:                   084426-011-03

Sender ID:                      084426-011-03

Sent via:                       Info Exchange

Expiration Date:                None



Transferred Files
 NAME                           TYPE                    DATE        TIME      SIZE

 084426-011-03 Clearstory        PDF File               11/4/2019   2:01      8,091
 Remediation Calcs &                                                PM        KB
 Drawings PE WSP REV
 B.pdf
 Transmittal Submittal -         PDF File               11/4/2019   2:10      60 KB
 084426-011-03 (Responded                                           PM
 and Closedl.pdf




I o share and learn more about Newforma Info Exchange visit www.newformant.com




                                                               l
